[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  APR 20, 2006
                                 No. 05-12748                   THOMAS K. KAHN
                           ________________________                 CLERK


                      D. C. Docket No. 03-00162-CV-RLH-1

CARL R. CARTE,


                                                                 Plaintiff-Appellant,

                                       versus

JO ANNE B. BARNHART,
Commissioner of Social Security,

                                                               Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                   (April 20, 2006)

Before DUBINA, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Carl Ray Carte appeals the decision of the district court affirming the
determination of the Administrative Law Judge that Carte was not without fault in

the overpayment of $38,127.20 in disability benefits. See 42 U.S.C. § 404(b). The

ALJ determined that Carte was not without fault because Carte had failed to report

his work status to the Social Security Administration on a yearly basis. Because

the ALJ applied the wrong reporting requirement in determining fault, we reverse

and remand.

      The reporting requirement that applies to recipients of disability benefits

instructs, “If you are entitled to cash benefits or to a period of disability because

you are disabled, you should promptly tell us if -- (a) Your condition improves; (b)

You return to work; (c) You increase the amount of your work; or (d) Your

earnings increase.” 20 C.F.R. § 404.1588. There is no “yearly” reporting

requirement in this provision. Although the regulations contain a yearly reporting

requirement, it does not apply to disability benefits: “If you have not reached full

retirement age . . . and you are entitled to a monthly benefit, other than only a

disability insurance benefit, you are required to report to us the total amount of

your earnings . . . for each taxable year.” 20 C.F.R. § 404.452(a)(1) (emphasis

added). On remand, the ALJ should apply the correct reporting requirement to

determine whether Carte was without fault.

      REVERSED and REMANDED.



                                            2